 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAURIE J. STEVENS, an individual,                   Case No.: 21-cv-524 JLS (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  STRIKE
14   NISSAN NORTH AMERICA, INC., a
                                                         (ECF No. 6)
     California Corporation; and MOSSY
15
     NISSAN, INC., a California Corporation,
16                                 Defendants.
17
18
19         Presently before the Court is Plaintiff Laurie J. Stevens’s Motion to Strike and
20   Notice of Withdrawal of Request for Entry of Default (ECF No. 6). Good cause appearing,
21   the Court GRANTS the Motion. The Clerk of Court SHALL update the docket to reflect
22   the withdrawal of Plaintiff’s Request for Entry of Clerk Default against Nissan North
23   America, Inc. (ECF No. 4) and SHALL STRIKE the Clerk’s Entry of Default as to Nissan
24   North America, Inc. (ECF No. 5).
25         IT IS SO ORDERED.
26   Dated: June 8, 2021
27
28

                                                     1
                                                                                  21-cv-524 JLS (JLB)
